                 Case 3:21-mc-80075-WHA Document 47 Filed 05/12/21 Page 1 of 2



 1   JESSE PANUCCIO
     jpanuccio@bsfllp.com
 2   Boies Schiller Flexner LLP
     401 E. Las Olas Blvd., Ste. 1200
 3   Fort Lauderdale, FL 33301
     Telephone: (954) 356-0011
 4

 5   Counsel for Elisabeth DeVos
     Appearing pursuant to Fed R. Civ. P. 45(f)
 6   and Civ. L.R. 11-1(a)
 7                                UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN FRANCISCO DIVISION
10

11   In re                                              Case No.: 3:21-mc-80075-WHA
12       SUBPOENA SERVED ON FORMER                      RESPONSE TO MAY 10, 2021 ORDER
13         SECRETARY OF EDUCATION
               ELISABETH DEVOS                          Judge: Honorable William Alsup
14

15

16

17

18           On May 10, 2021, the Court entered an order directing the parties to submit “an

19   organizational chart delineating the chain of command between former-Secretary DeVos and the

20   four former officials already deposed in case No. C 19-03674 WHA, Principal Deputy Under

21   Secretary Jones, Director Nevin, Chief Operating Officer Brown, and Acting Under Secretary

22   Manning.” Doc. 44. Secretary DeVos joins in the filing by Defendants, 1 with the following

23   additions and caveats:

24

25
             1 Secretary DeVos respectfully maintains that the order transferring this matter to this
26   Court is erroneous. She joins the instant filing because there is currently in force an order of this
     Court commanding her to appear and file briefing in this matter. Doc. 30. By joining this filing
27   and appearing in this Court pursuant to the Court’s order, Secretary DeVos does not consent to,
     nor does she waive her right to contest, the jurisdiction of this Court, and she reserves all appellate
28
     rights.

                                             1
                  RESPONSE TO MAY 10, 2021 ORDER, Case No.: MC 21-80075 WHA
              Case 3:21-mc-80075-WHA Document 47 Filed 05/12/21 Page 2 of 2



 1

 2          The second chart (Exhibit B) shows a simplified organizational structure of Federal Student

 3   Aid (“FSA”), which is comprised of several component offices, and these component offices have

 4   organizational reporting lines within them. For example, within the office represented by the box

 5   entitled “Federal Student Aid,” there are several positions with delineated lines of authority. See

 6   https://www2.ed.gov/about/offices/list/om/fs_po/fsa/home.html;

 7   https://www2.ed.gov/about/offices/or/fs/fsa/home.html.

 8          Defendants note that “Federal agencies develop policy through a number of means, taking

 9   into account the input of any number of individuals, including both those that are listed on the

10   formal chain of command and those who are not.” For example, the Office of the General Counsel,

11   as well as other advisors and staff members within listed offices, may have a role in decision-

12   making at all levels of the organizational structure, regardless of reporting lines reflected on

13   organizational charts.

14

15   Dated: May 12, 2021                                  Respectfully submitted,

16

17                                                        /s/ Jesse Panuccio
                                                          JESSE PANUCCIO
18                                                        jpanuccio@bsfllp.com
                                                          Boies Schiller Flexner LLP
19                                                        401 E. Las Olas Blvd., Ste. 1200
                                                          Fort Lauderdale, FL 33301
20
                                                          Telephone: (954) 356-0011
21
                                                          Counsel for Elisabeth DeVos
22                                                        Appearing pursuant to Fed R. Civ. P. 45(f)
                                                          and Civ. L.R. 11-1(a)
23

24

25

26

27

28

                                           2
                RESPONSE TO MAY 10, 2021 ORDER, Case No.: MC 21-80075 WHA
